Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Lawrence R. Biggs Jr. 1007 N. Federal Highway Number: 297 Ft. Lauderdale, FL 33304 Phone: 954-993-2229 LawrenceBiggs@msn.com 9/17/08 To the Board of Directors  StereoVision; I regret to inform you that I hereby submit my resignation as CEO and Director of StereoVision effective immediately. Primarily I find it necessary to take this action due to the companys inability to meet my contractual obligation. In addition, I have not been granted the authority to execute my duties nor can I agree with the direction the company is taking. I agree to terminate my employment contract and release the company from the remaining months. A will also agree to return the 2,500,000 StereoVision shares granted to me upon receipt of my salary check for the period I served from August 1 st to September 16 th and my expenses reimbursement for the same time period. Regards, Lawrence Biggs CEO 1
